Citation Nr: 9934676	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-01 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to July 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the RO.  

The Board notes that in a September 1998 written statement, 
the appellant raised an additional claim for death pension 
benefits.  This additional claim is referred to the RO for 
appropriate action.  



REMAND

The evidence shows that the veteran died on December [redacted], 
1993.  The December 1993 certificate of death listed the immediate 
cause of the veteran's death as multiple severe injuries and 
described that he had been struck by a van while walking on a 
street.  The Board observes that the certificate of death 
indicated that an autopsy was performed, but that the autopsy 
report was not associated with the claims folder.  

The appellant asserts that her husband's cause of death was 
due to his "weak and incoherent state" due to chemotherapy 
and radiation treatment he had received for esophageal 
cancer, claimed as secondary to in-service asbestos exposure.  

In a June 1996 claim for VA benefits, the appellant enclosed 
copies of some medical records from the National Naval 
Medical Center in Bethesda, Maryland, and stated that 
additional records could be obtained from Dewitt Hospital at 
Fort Belvoir and from the Oncology Clinic at the National 
Naval Medical Center.  

In a January 1997 rating decision, the RO conceded in-service 
exposure to asbestos and explained that the record contained 
no medical evidence that the veteran's esophageal cancer was 
related to asbestos exposure or that the veteran's cancer 
treatment was responsible for his cause of death.  The RO 
also listed the veteran's service medical records as among 
the evidence it had considered when it denied service 
connection for the cause of the veteran's death.  The Board 
observes that the veteran's service medical records are not 
associated with the claims folder.  

A January 1997 response to the RO from the National Personnel 
Records Center (NPRC) explained that the veteran's records 
were not located at NPRC and that they had been transferred 
or lent to "Pers 313D" on December 14, 1995.  An August 
1997 response to the RO from the Bureau of Naval Personnel 
further explained that, after a thorough search at its 
location and at the NPRC, the veteran's records could not be 
located.  

In a September 1997 Notice of Disagreement, the appellant 
informed the RO that medical records existed at the National 
Naval Medical Center which would confirm the veteran's 
weakened condition due to treatment for cancer.  

In an October 1997 Statement of the Case the RO again listed 
the veteran's service medical records among the evidence it 
considered and explained that it had denied service 
connection for the cause of the veteran's death because the 
record contained no medical evidence that the veteran's 
esophageal cancer was related to asbestos exposure or that 
treatment for the cancer was responsible for his cause of 
death.  

In a July 1998 RO hearing, the appellant testified that the 
veteran had started chemotherapy and radiation treatment 
approximately six months prior to his death.  The appellant 
stated that his health had deteriorated, that his vision and 
judgment were diminished and that he moved slowly.  
Additionally, she explained that a police report had been 
taken and that the veteran had been taken to Fairfax County 
Hospital.  

In an August 1998 Supplemental Statement of the Case the RO 
again listed the veteran's service medical records among the 
evidence it considered and explained that it had denied 
service connection for the cause of the veteran's death and 
that the record contained no medical evidence of a nexus 
between the veteran's esophageal cancer and his service or of 
a nexus between the veteran's treatment for esophageal cancer 
and the immediate cause of death.  

The RO also explained the type of evidence required which 
would well ground a claim, such as medical evidence 
establishing a relationship between the veteran's cancer and 
asbestos, medical evidence of the veteran's weakened 
condition near the time of his death, the police report of 
the accident and the admissions report from the hospital 
after the accident.  The RO also stated that the VA would 
attempt to obtain these records if the appellant provided 
release of authorization forms.  

In a September 1998 written statement, the appellant stated 
that records at the Outpatient Records Office and the 
Hematology/Oncology Clinic at the National Naval Medical 
Center noted the veteran's exposure to asbestos.  She stated 
that the medical records show the veteran's weakened 
condition, the type of cancer the veteran had and its 
relationship to asbestos.  The appellant also stated that she 
thought the veteran's service medical records might no longer 
be located at the hospital, but might be located in the 
medical record archives.  The appellant also provided the 
address of the police department and requested the RO obtain 
a copy of the accident report.  Additionally, the appellant 
provided the address of the veteran's employer and requested 
that the RO obtain his employment records, which she stated 
contained evidence of his disability and medical treatment.  

The Board observes that the veteran's service medical records 
are not associated with the claims folder.  Furthermore, the 
appellant asserts that additional medical evidence not 
currently of record is available through another federal 
agency and located at the National Naval Medical Center in 
Bethesda, MD, or its medical records archive.  See 
38 U.S.C.A. § 5106.  

The record also indicates that additional relevant evidence 
is not associated with the claims folder, such as the autopsy 
report, the veteran's employment record, the December 1993 
Fairfax Hospital admissions report and records from Dewitt 
Hospital at Fort Belvoir.  The appellant has put VA on notice 
that competent evidence exists, and may support her claim of 
service connection for the veteran's cause of death.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the appellant in developing facts 
pertinent to her claim.  VA is, however, obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete her application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the applicant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Thus, the appellant is advised that she must submit medical 
evidence to establish a nexus between the veteran's claimed 
in-service asbestos exposure and his esophageal cancer as 
well as competent evidence to establish a nexus between the 
veteran's cause of death and his treatment for esophageal 
cancer.  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
to contact the appellant and request that 
she identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
treated the veteran for esophageal cancer 
since service.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, to specifically 
include treatment records from the 
National Naval Medical Center and Dewitt 
Hospital as well as the autopsy report 
and any treatment records from Fairfax 
Hospital, which have not been previously 
secured.  

2.  The RO should take appropriate steps 
to instruct the appellant that she should 
submit all medical evidence to support 
her assertions that the veteran's 
esophageal cancer was due to in-service 
asbestos exposure or other disease or 
injury in service, as well as medical 
evidence to support her assertions that a 
service-connected disability either 
caused or contributed materially in 
producing the veteran's death.  

3.  The RO should attempt to obtain the 
veteran's service medical records from 
the appropriate source.  

4.  The RO should also attempt to obtain 
the accident report of the veteran's 
death from the appropriate source.  

5.  After completion of the development 
requested hereinabove, the RO should 
review the appellant's claim in light of 
any additional evidence.  If the issue 
remains denied, the appellant and her 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


